Citation Nr: 1109863	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for low back strain. 

2.  Entitlement to service connection for neuropathy of the right upper extremity, claimed as secondary to service-connected upper back/thoracic spine strain.  

3.  Entitlement to service connection for neuropathy of the right lower extremity, claimed as secondary to service-connected low back strain.  

4.  Entitlement to service connection for neuropathy of the left lower extremity, claimed as secondary to service-connected low back strain.  

5.  Entitlement to service connection for lumbar spine degenerative joint/disc disease with sacralization at the L5-S1 level. 

6.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected low back strain.  

7.  Entitlement to a temporary total evaluation for lumbosacral spine interbody fusion (ALIF) at L5-S1 under the provisions of 38 C.F.R. § 4.30.

8.  Entitlement to service connection for depression, claimed as secondary to service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2005 and December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the September 2005 decision, the RO denied a rating in excess of 10 percent for the Veteran's low back strain.  The remaining issues as noted on the title page of this decision that have been perfected for appellate were addressed and denied in the December 2007 rating decision.  

The Board notes that in January 2009, the Veteran initiated an appeal of the RO's December 2008 denial of a rating greater than 10 percent for service-connected right knee retropatellar syndrome.  In July 2009, the RO issued the Veteran a Statement of the Case addressing this issue.  However, as no substantive appeal in this matter has been received, the issue has not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. §§ 20.200, 20.202.

In July 2009, the Veteran filed a Notice of Disagreement with a May 2009 rating decision denying service connection for dental treatment purposes for teeth numbers 7, 8,9 and 10.  Notice of this decision was sent to the VA medical center (VAMC) in Columbia, Missouri, with a copy to the Veteran.  By deferred rating decision dated in September 2009, it was noted that jurisdiction of this matter rested with the VAMC, and not the RO, and that the Veteran must filed a Notice of Disagreement with the VAMC.  By letter dated in September 2009, the Veteran's representative informed the RO that the Veteran had been contacted in regard to his dental condition and was advised to continue any further treatments at the VAMC dental clinic.

In March 2006, the Veteran filed new claims that included entitlement to a compensable rating for thoracic spine strain and entitlement to service connection for a cervical spine disability.  These matters, which had not been developed for appellate review, are referred to the RO for appropriate action.  

With the exception of the issue of entitlement to service connection for a left knee disability which is being decided herein, the remaining issues on appeal are remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected thoracic lumbar strain has permanently worsened the Veteran's chondromalacia, left knee.


CONCLUSION OF LAW

The Veteran's chondromalacia, left knee, has been aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The Veteran's service medical records are devoid of complaints or treatment with respect to the left knee, but do show that he was diagnosed as having retropatellar pain syndrome of the right knee in March 1994.

In a March 1995 rating decision, the RO granted service connection for low back pain(strain) and upper back/thoracic spine pain(strain).  

A July 2004 bilateral knee x-ray report shows a negative knee examination.

In March 2006, the Veteran filed a claim for service connection for a left knee disability.  He reported that he had left knee pain and found himself using his knees more than regularly due to his service-connected back disability.

A bilateral knee x-ray report in September 2006 is negative for fracture, dislocation or bony destruction.

In September 2007, the Veteran underwent a VA joint examination for his knees.  He was noted as having degenerative joint disease in the left knee since 1994 with a gradual worsening of pain.  He reportedly had limited his activity due to his knee problems and had had steroid injections.  On examination there was crepitation, clicks or snaps, grinding, patellar abnormality and subpatellar tenderness.  Also noted was subpatellar pain on weight bearing with the knee flexed.  X-ray findings were negative for fracture, dislocation or bony destruction.  The Veteran was diagnosed as having chondromalacia of the left knee.  When asked if the Veteran's current left knee complaints were attributable to left knee disability caused by the Veteran's thoracolumbar strain, the examiner replied that it was most likely permanently aggravated thereby.  The examiner explained that the Veteran had clear physical findings of degenerative joint disease in both knees, left worse than right.  He stated that the Veteran must bend at the waist and instead squat to lift and carry things and that increased strain was transferred to the knees.

During a VA examination in November 2008, the Veteran reported that he had been diagnosed as having retropatellar pain syndrome on active duty and had been followed at a VA medical facility ever since.  He reported recent cortisone injections in both knees, the last of which occurred in July of that year.  He denied using any type or brace or support or crutch.  He denied losing any time from his work in information technology due to his knee problems.  He reported being able to do most chores around the house, but said he could no longer participate in sports.  The remainder of the examination pertains to the Veteran's service-connected right knee.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability. 38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service- connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were filed just before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Based on the foregoing medical evidence in this case showing a relationship by aggravation between the Veteran's left knee chondromalacia and service-connected thoracic lumbar strain, and the lack of any medical evidence to the contrary, the Board finds that service connection is warranted for left knee chondromalacia, on a secondary, aggravation basis.  Accordingly, service connection for chondromalacia, left knee, secondarily aggravated by service-connected disability, is warranted.

This claim been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for chondromalacia, left knee, as a disability aggravated by service-connected disability, is granted.


REMAND

Service Connection for Depression

In regard to the Veteran's claim of entitlement to service connection for depression, claimed as secondary to service-connected disabilities, the RO denied this issue in a rating decision dated in June 2010.  Subsequently, in July 2010, the Veteran submitted a VA Form 9 asserting that he was appealing VA's recent decision regarding his claim for service connection for depression secondary to his service-connected back disability.  The Board construes this as a Notice of Disagreement to the issue of entitlement to service connection for depression, claimed as secondary to service-connected back disabilities.  Thus, as no Statement of the Case has been issued in this matter and in light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Service Connection for Neuropathy of the Right Upper Extremity and Right and Left Lower Extremities

It should be noted at the outset that in November 2008 the RO granted the Veteran's claim of entitlement to service connection for left median neuropathy at the wrist (claimed as numbness in the left arm).  The Veteran's service treatment records show complaints of numbness and tingling in the upper and lower extremities with similar complaints documented in post service medical records.  The Veteran asserts that he has experienced these symptoms ever since service.  Thus, the evidence meets the criteria for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d).

In September 2007, the Veteran was afforded a VA peripheral nerve examination, but the examination report pertains only to the upper extremities.  Moreover, the report contains findings and a diagnosis with respect to the left upper only.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, as the September 2007 peripheral nerve examination report is devoid of any notations or findings with respect to the Veteran's right upper extremity and his lower extremities, it must be considered inadequate for rating purposes in regard to his claims for service connection for neuropathy of the right upper extremity and right and left lower extremities.  Consequently, the Veteran should be scheduled for a new VA peripheral nerve examination.  Id.; 38 U.S.C.A. § 5103A(d).

Service Connection for Degenerative Disc/Joint Disease of the Lumbar Spine, with Sacralization at the L5-S1 Level

While the Veteran has undergone a number of VA examinations for his back, these reports are devoid of a nexus opinion between the Veteran's degenerative disc/joint disease of the lumbar spine and service, or an opinion addressing a possible relationship between such disability and the Veteran's already service connected low back strain.  With this said, there is a VA opinion on file dated in August 2005 negating a nexus between the Veteran's herniated disc at L4-L5 and service, but no opinion addressing a possible nexus between his degenerative disc/joint disease of the lumbar spine and service or service-connected disabilities.  Moreover, there are on file private medical opinions from Dr. Street in December 2008, Dr. Acosta in December 2008, and a physical therapist in March 2007, relating the Veteran's present back problems to service, but these opinions are too speculative in nature to establish service connection.  That is, these opinions do not specify what the Veteran's present back problems are that are related to service, nor do they indicate the basis for their opinions, to include whether or not the Veteran's claims file and service treatment records were reviewed.  Consequently, the Veteran should be afforded a VA orthopedic examination in order to obtain a more detailed medical nexus opinion that is adequate for rating purposes.  38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Rating Greater than 10 Percent for Low Back Strain and Entitlement to a Temporary Total Evaluation for ALIF at L5-S1 under the provisions of 38 C.F.R. § 4.30

The Board finds that the service connection claim being developed above with respect to degenerative/joint disease of the low back with sacralization at the L5-S1 level could have a significant impact on the Veteran's claim for a rating in excess of 10 percent for low back strain.  Accordingly, this latter claim must be deferred at the present time.  Similarly, this service connection claim could also have a significant effect on the claim of entitlement to a temporary total evaluation for ALIF at L5-S1 under the provisions of 38 C.F.R. § 4.30.  Therefore, this claim must also be deferred at the present time.

Lastly, in light of the remand, the Veteran should be allowed to supplement the record and submit any further information and evidence regarding his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the June 2010 rating decision denying service connection for depression, claimed as secondary to service-connected low back strain.  The Veteran and his representative should be clearly advised of the need to file timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Ask the Veteran to identify any relevant medical records, private or VA, regarding the disabilities presently on appeal that have not already been obtained.  The RO/AMC should obtain copies of pertinent records from all identified treatment sources, following the procedures set forth in 38 C.F.R. § 3.159 and associate them with the Veteran's claims file, to specifically include any records of VA treatment from February 2010 to the present.  If any identified records cannot be obtained, this fact should be documented in the claims file.

3.  Schedule the Veteran for a VA peripheral nerve examination to determine whether the Veteran presently has neuropathy of the right upper and right and left lower extremities and, if so, whether such disabilities are related to service or to service-connected low back strain and/or thoracic strain.  Have the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.  The examiner should be asked to opine whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran presently has neuropathy of the right upper and/or right and left lower extremities related to service or proximately related to his service-connected low back and/or upper back/thoracic spine disabilities.  Alternatively, the examiner should be asked whether the Veteran has neuropathy of the right upper and/or right and left lower extremities that are aggravated by his service-connected back disabilities.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology.  The examiner should support all opinions with a complete rationale.

4.  Schedule the Veteran for a VA orthopedic examination to determine whether the Veteran's degenerative disc/joint disease of the lumbar spine with sacralization at L5-S1, is related to service or to service-connected low back strain.  Have the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.  The examiner should be asked to opine whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran's degenerative disc/joint disease of the lumbar spine with sacralization at L5-S1 is related to service or proximately related to his service-connected low back strain.  Alternatively, the examiner should be asked whether the Veteran's degenerative disc/joint disease of the lumbar spine with sacralization at L5-S1 is aggravated by his service-connected low back strain.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology.  The examiner should support all opinions with a complete rationale.

5.  After the development requested above has been completed, the RO should again review the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


